PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    327
    1870
    media_image1.png
    Greyscale




                                 P.O. Box 1450, Alexandria, Virginia 22313-1450 – WWW.USPTO.GOV
                           


                             

				
  		        REASONS FOR ALLOWANCE

1.	The following is an Examiner’s statement for reasons for allowance: 

2.	Claims 1-14 are considered allowable since when reading the claims in light of the specifi-

cation, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d  1295, 

1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combi-

nation disclose or suggest the combination of limitations specified in the independent claims.

3.	The limitations recited in independent claim 1  “An artificial intelligence system 

comprising: at least one perceptual module configured to compress input received by 5the 

system to generate an internal representation that is an abstraction of features of the input 

received by the system; at least one cortical module configured to process the internal re-

presentation; an action selection controller configured to coordinate communication of 10the 

internal representation between the at least one perceptual module and the at least one cor-

tical module.                                                                               .73 SAS 100016US Attorney Docket No.: 094926-1044641”
                                                                  4.	When taken in context the claims as a whole was/were not uncovered in the prior art i.e., 

the dependent claims are allowed as they depend upon an allowable independent claim.

5.	Any comments considered necessary by applicant must be submitted no later than the pay-

ment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allo-

wance.”

                                  Correspondence Information

6.	Any inquiries concerning this communication or earlier communications from the examiner 

should be directed to Michael B. Holmes, who may be reached Monday through Friday, between 5:00 

a.m. and 6:00 p.m. EST. or via telephone at (571) 272-3686 or facsimile transmission (571) 273-3686 

or email michael.holmesb@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), 

Lo Ann J., may be reached at (571) 272-9767.

Hand-delivered responses should be delivered to the Receptionist @ (Customer Service 

Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first 

floor of the south side of the Randolph Building. 

Finally, information regarding the status of an application may be obtained from the 

Patent Application Information Retrieval (PAIR) system. Moreover, status information for 

published applications may be obtained from either Private PAIR or Public PAIR. Status

information for unpublished applications is available through Private PAIR only. For more

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any

questions on access to the Private PAIR system, contact the Electronic Business Center 

(EBC) toll-free @ 1-866-217-9197.






                                                  Michael B. Holmes
                                                                                  Primary Examiner
                                                                                Artificial Intelligence
                                                                                     Art Unit 2126
                                                          United States Department of Commerce
                                                                        Patent & Trademark Office

Friday, January 22, 2021
           MBH
                                                                            /MICHAEL B HOLMES/                                                                      Primary Examiner, Art Unit 2126